Title: Proposed Articles for an Anglo-American Commercial Treaty, [ca. 27 April 1783]
From: Adams, John,Franklin, Benjamin,Hartley, David,Jay, John,Laurens, Henry
To: 


[ca. 27 April 1783]

Article.
Commerce to be in force for Five Years unless sooner altered by a Treaty of Commerce
1. It is agreed that so soon as his Britannic Majesty, shall have withdrawn all his Armies Garrisons and Fleets, from the Said United states and from every Port Place and Harbour within the Same, according to the 7 Article of the Provisional Treaty of 30 Nov. 1782
all Ports in the Dominions of either Party shall be mutually open for Intercourse and Commerce.
2. The King of Great Britain agrees for the Repeal of the Prohibitory Acts of 16 Geo. 3 Chapt. 5.—and by Instructions according to the Laws of Great Britain, to the Commissioners of his Customs and other officers to remove all Obstructions to American ships, either entering inwards or clearing outwards, which may arise from any Acts of Parliament, heretofore regulating the Commerce of the American States, under the Description of British Colonies and Plantations, so as to accommodate every Circumstance to the Reception of their ships as the ships of independent States.
3. All Duties, Drawbacks, Bounties Rights Priviledges and all other Money Considerations Shall remain respecting the United states of America and each of them, their Citizens and People upon the Same footing as they now exist respecting the Province of Nova scotia in America. all this subject however to Regulations or Alterations by any future Acts of the Parliament of Great Britain.
4. On the Part of the United States of America it is agreed that all Laws prohibiting the Commerce with Great Britain shall be repealed.
5. It is agreed, on the Part of the same states, that all Ships and Merchandizes of the British Dominions Shall be admitted upon the same Terms as before the War, excepting any Imposts heretofore laid. All this however subject to future Regulations or Alterations by the Legislature of American States respectively.—
